DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 
 The applicant has amended the title of the invention to overcome the objection provided in the previous office action to the specification.

Response to Arguments
Applicant's arguments filed on 12/20/2021 with respect to claims 1 - 20 have been considered but are not persuasive.
Please refer to the following office action, which clearly sets forth the reasons for non-persuasiveness.
Applicant argues that the reference does not teach that each of the at least one target areas contains an independent object or a background area.
	Examiner notes that in figures 4A – 5B, 6, and 14 – 15 each of the subjects can be considered as an independent object in Yamada also the background can be considered 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 – 5, 10 – 14, and 19 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YAMADA (US PgPub No. 2014/0063287). 
Regarding claim 1, YAMADA teaches a method for displaying a preview image (paragraphs 0059 – 0061; live view), applied to a mobile terminal (figure 1 item 1), comprising: obtaining a real-time image collected by an imaging device of the mobile terminal without turning on a flashlight (figure 9 items S1 – S6 or figure 19 items S21 – S24; obtaining a real-time image collected by an imaging device of the mobile terminal 

Regarding claim 2, as mentioned above in the discussion of claim 1, YAMADA teaches all of the limitations of the parent claim.  Additionally, YAMADA teaches wherein determining the at least one target area in the real-time image comprises: determining at least one independent object in the real-time image (figures 4A – 5B, 6, 14 – 15, and 18; determining at least one independent object in the real-time image); and determining an area corresponding to each of the at least one independent object as one target area (figures 4A – 5B, 6, 14 – 15, and 18; determining an area corresponding to each of the at least one independent object as one target area).

Regarding claim 3, as mentioned above in the discussion of claim 1, YAMADA teaches all of the limitations of the parent claim.  Additionally, YAMADA teaches determining the at least one target area in the real-time image comprises: determining at least one independent object and a background area in the real-time image (figures 4A – 5B, 6, 14 – 15, and 18; determining at least one independent object and a background area in the real-time image); determining an area corresponding to each of the at least one independent object as one target area (figures 4A – 5B, 6, 14 – 15, and 18; determining an area corresponding to each of the at least one independent object as one target area); and determining an area corresponding to the background area as one target area (figures 4A – 5B, 6, 14 – 15, and 18; determining an area corresponding to the background area as one target area).

claim 4, as mentioned above in the discussion of claim 1, YAMADA teaches all of the limitations of the parent claim.  Additionally, YAMADA teaches wherein determining the at least one target area in the real-time image (figures 4A – 5B, 6, 14 – 15, and 18; determining the at least one target area in the real-time image) comprises: determining at least one independent object in the real-time image, and when a number of independent objects located in a central area of the real-time image is greater than one, determining one independent object from the independent objects as a subject, and determining an area corresponding to the subject as the target area (figures 4A – 5B, 6, 14 – 15, and 18; determining at least one independent object in the real-time image, and when a number of independent objects located in a central area of the real-time image is greater than one, determining one independent object from the independent objects as a subject, and determining an area corresponding to the subject as the target area); and determining one independent object from the independent objects as the subject comprises one of: determining an independent object located in a central position among the independent objects as the subject (paragraphs 0077 – 0084; determining an independent object located in a central position among the independent objects as the subject); or determining an independent object with a maximum number of pixels covered in the real-time image from the independent objects as the subject (figures 4A – 5B, 6, 14 – 15, and 18; determining an independent object with a maximum number of pixels covered in the real-time image from the independent objects as the subject).

Regarding claim 5, as mentioned above in the discussion of claim 1, YAMADA teaches all of the limitations of the parent claim.  Additionally, YAMADA teaches 

 Regarding claim 10, YAMADA teaches a mobile terminal (figure 1 item 1), comprising: a processor (figure 2 item 20a also paragraph 0049); and a memory configured to store instructions executable by the processor (figure 2 item 20a also paragraph 0049); wherein the processor is configured to: obtain a real-time image collected by an imaging device of the mobile terminal without turning on a flashlight (figure 9 items S1 – S6 or figure 19 items S21 – S24); determine at least one target area in the real-time image (figures 4A – 5B, 6, and 14 - 15), wherein each of the at least one target area contains an independent object or a background area (figures 4A – 5B, 6, and 14 – 15; each of the subjects can be considered as an independent object in Yamada also the background can be considered as a background area, wherein each of the block areas (i.e. target areas) in Yamada contains objects or background areas.  Hence the previous rejection is maintained); determine a distance between the mobile terminal and an entity corresponding to each of the at least one target area (paragraphs 0004 – 0007, 0012 – 

Regarding claim 11, as mentioned above in the discussion of claim 10, YAMADA teaches all of the limitations of the parent claim.  Additionally, YAMADA teaches wherein in determining the at least one target area in the real-time image, the processor is further configured to: determine at least one independent object in the real-time image (figures 4A – 5B, 6, 14 – 15, and 18; determine at least one independent object in the real-time image); and determine an area corresponding to each of the at least one independent object as one target area (figures 4A – 5B, 6, 14 – 15, and 18; determine an area corresponding to each of the at least one independent object as one target area).

Regarding claim 12, as mentioned above in the discussion of claim 10, YAMADA teaches all of the limitations of the parent claim.  Additionally, YAMADA teaches wherein in determining the at least one target area in the real-time image, the processor is further configured to: determine at least one independent object and a background area in the real-time image (figures 4A – 5B, 6, 14 – 15, and 18; determine at least one independent object and a background area in the real-time image); determine an area corresponding to each of the at least one independent object as one target area (figures 4A – 5B, 6, 14 – 15, and 18; determine an area corresponding to each of the at least one independent object as one target area); and determine an area corresponding to the background area as one target area (figures 4A – 5B, 6, 14 – 15, and 18; determine an area corresponding to the background area as one target area).

Regarding claim 13, as mentioned above in the discussion of claim 10, YAMADA teaches all of the limitations of the parent claim.  Additionally, YAMADA teaches wherein in determining the at least one target area in the real-time image (figures 4A – 5B, 6, 14 – 15, and 18; wherein in determining the at least one target area in the real-time image) the processor is further configured to: determine at least one independent object in the real-time image, and when a number of independent objects located in a central area of the real-time image is greater than one, determine one independent object from the independent objects as a subject, and determine an area corresponding to the subject as the target area (figures 4A – 5B, 6, 14 – 15, and 18; the processor is further configured to: determine at least one independent object in the real-time image, and when a number comprises one of: determining an independent object located in a central position among the independent objects as the subject (paragraphs 0077 – 0084; determining an independent object located in a central position among the independent objects as the subject); or determining an independent object with a maximum number of pixels covered in the real- time image from the independent objects as the subject (figures 4A – 5B, 6, 14 – 15, and 18; determining an independent object with a maximum number of pixels covered in the real- time image from the independent objects as the subject).

Regarding claim 14, as mentioned above in the discussion of claim 10, YAMADA teaches all of the limitations of the parent claim.  Additionally, YAMADA teaches wherein in determining the distance between the mobile terminal and the entity corresponding to each of the at least one target area, the processor is further configured to: measure the distance between the mobile terminal and the entity corresponding to each of the at least one target area by using a distance measuring device built in the mobile terminal or a distance measuring device cooperating with the mobile terminal (paragraphs 0004 – 0007, 0012 – 0013, 0035, 0050, 0068, 0074, 0083 – 0084, 0104 – 0120; measure the distance between the mobile terminal and the entity corresponding to each of the at least one target area by using a distance measuring device built in the mobile terminal or a distance measuring device cooperating with the mobile terminal).

Regarding claim 19, as mentioned above in the discussion of claim 10, YAMADA teaches all of the limitations of the parent claim.  Additionally, YAMADA teaches wherein the processor is further configured to: receive a photographing trigger instruction (figure 9 item S9 and figure 19 item S27; receive a photographing trigger instruction); and turn on the flashlight for photographing to obtain a captured image (figure 9 item S7 and figure 19 item S25; turn on the flashlight for photographing to obtain a captured image).

Regarding claim 20, YAMADA teaches a non-transitory computer-readable storage medium having stored therein instructions that, when executed by a processor (figure 2 item 20a also paragraph 0049) of a mobile terminal (figure 1 item 1), cause the mobile terminal to perform a method for displaying (figure 2 item 9) a preview image (paragraphs 0059 – 0061; live view), the method comprising: obtaining a real-time image collected by an imaging device of the mobile terminal without turning on a flashlight (figure 9 items S1 – S6 or figure 19 items S21 – S24; obtaining a real-time image collected by an imaging device of the mobile terminal without turning on a flashlight); determining at least one target area in the real-time image (figures 4A – 5B, 6, and 14 – 15; determining at least one target area in the real-time image), wherein each of the at least one target area contains an independent object or a background area (figures 4A – 5B, 6, and 14 – 15; each of the subjects can be considered as an independent object in Yamada also the background can be considered as a background area, wherein each of the block areas (i.e. target areas) in Yamada contains objects or background areas.  Hence the previous rejection is maintained); determining a distance between the mobile terminal and an entity .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6 – 9 and 15 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over YAMADA (US PgPub No. 2014/0063287) in view of Kim (US PgPub No. 2005/0151855).
Regarding claim 6, as mentioned above in the discussion of claim 1, YAMADA teaches all of the limitations of the parent claim.
Additionally, YAMADA teaches determining a light intensity of the flashlight based on the distance (paragraphs 0004 – 0007, 0012 – 0013, 0035, 0050, 0068, 0074, 0083 – 0084, 0104 – 0120; determining a light intensity of the flashlight based on the distance); wherein determining the brightness enhancement degree for each of the at least one target area respectively according to the distance (paragraphs 0004 – 0007, 0012 – 0013, 0035, 0050, 0068, 0074, 0083 – 0084, 0104 – 0120; wherein determining the brightness enhancement degree for each of the at least one target area respectively according to the distance).
However, YAMADA fails to teach wherein determining the brightness enhancement degree for each of the at least one target area respectively according to each of the at least one target area and the flashlight parameter of the mobile terminal comprises: obtaining an ambient light intensity based on an automatic exposure function of the imaging device, and determining a light intensity of the flashlight based on a luminous flux 
More specifically, Kim teaches wherein determining the brightness enhancement degree for each of the at least one target area respectively according to each of the at least one target area and the flashlight parameter of the mobile terminal (paragraphs 0046 – 0047 also figures 3 – 6) comprises: obtaining an ambient light intensity based on an automatic exposure function of the imaging device, and determining a light intensity of the flashlight based on a luminous flux parameter of the flashlight (paragraphs 0046 – 0047 also figures 3 – 6; determining the brightness enhancement degree for each of the at least one target area respectively according to each of the at least one target area and the flashlight parameter of the mobile terminal comprises: obtaining an ambient light intensity based on an automatic exposure function of the imaging device, and determining a light intensity of the flashlight based on a luminous flux parameter of the flashlight); determining a ratio of a sum of the ambient light intensity and the light intensity of the flashlight to the ambient light intensity (paragraphs 0046 – 0047 also figures 3 – 6; 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Kim with the teachings of YAMADA because Kim teaches in at least paragraph 0010 a system with optimal preset white balance can be obtained during actual photographing thereby improving imaging in YAMADA.

Regarding claim 7, as mentioned above in the discussion of claim 1, YAMADA teaches all of the limitations of the parent claim.
Additionally, YAMADA teaches determining the brightness enhancement according to the distance on the distance (paragraphs 0004 – 0007, 0012 – 0013, 0035, 0050, 0068, 0074, 0083 – 0084, 0104 – 0120; determining the brightness enhancement according to the distance).
However, YAMADA fails to teach wherein determining the brightness enhancement degree for each of the at least one target area respectively according to each of the at least one target area and the flashlight parameter of the mobile terminal comprises: obtaining an ambient light intensity based on an automatic exposure function of the imaging device, and determining a light intensity of the flash light based on a luminous flux parameter of the flash light; determining a sum of the ambient light intensity and the light intensity of the flashlight; and determining the brightness enhancement degree 
More specifically, Kim teaches wherein determining the brightness enhancement degree for each of the at least one target area respectively according to each of the at least one target area and the flashlight parameter of the mobile terminal (paragraphs 0046 – 0047 also figures 3 – 6) comprises: obtaining an ambient light intensity based on an automatic exposure function of the imaging device, and determining a light intensity of the flash light based on a luminous flux parameter of the flash light (paragraphs 0046 – 0047 also figures 3 – 6; obtaining an ambient light intensity based on an automatic exposure function of the imaging device, and determining a light intensity of the flash light based on a luminous flux parameter of the flash light); determining a sum of the ambient light intensity and the light intensity of the flashlight (paragraphs 0046 – 0047 also figures 3 – 6; determining a sum of the ambient light intensity and the light intensity of the flashlight); and determining the brightness enhancement degree according to the sum of the ambient light intensity and the light intensity of the flashlight (paragraphs 0046 – 0047 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Kim with the teachings of YAMADA because Kim teaches in at least paragraph 0010 a system with optimal preset white balance can be obtained during actual photographing thereby improving imaging in YAMADA.

Regarding claim 8, as mentioned above in the discussion of claim 6, YAMADA in view of Kim teach all of the limitations of the parent claim.  Additionally, Kim teaches wherein determining the brightness enhancement degree according to the ratio comprises: determining the ratio as the brightness enhancement degree (paragraphs 0046 – 0047 also figures 3 – 6; determining the ratio as the brightness enhancement degree).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Kim with the teachings of YAMADA because Kim teaches in at least paragraph 0010 a system with optimal preset white balance can be obtained during actual photographing thereby improving imaging in YAMADA.

Regarding claim 9, as mentioned above in the discussion of claim 6, YAMADA in view of Kim teach all of the limitations of the parent claim.  Additionally, Kim teaches 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Kim with the teachings of YAMADA because Kim teaches in at least paragraph 0010 a system with optimal preset white balance can be obtained during actual photographing thereby improving imaging in YAMADA.

Regarding claim 15, as mentioned above in the discussion of claim 10, YAMADA teaches all of the limitations of the parent claim.
Additionally, YAMADA teaches determining a light intensity of the flashlight based on the distance (paragraphs 0004 – 0007, 0012 – 0013, 0035, 0050, 0068, 0074, 0083 – 0084, 0104 – 0120; determining a light intensity of the flashlight based on the distance); wherein determining the brightness enhancement degree for each of the at least one target area respectively according to the distance (paragraphs 0004 – 0007, 0012 – 0013, 0035, 0050, 0068, 0074, 0083 – 0084, 0104 – 0120; wherein determining the brightness enhancement degree for each of the at least one target area respectively according to the distance).

More specifically, Kim teaches wherein in determining the brightness enhancement degree for each of the at least one target area respectively according to corresponding to each of the at least one target area and the flashlight parameter of the mobile terminal, the processor (paragraphs 0046 – 0047 also figures 3 – 6) is further configured to: obtaining an ambient light intensity based on an automatic exposure function of the imaging device, and determining a light intensity of the flashlight based on a luminous flux parameter of the flashlight (paragraphs 0046 – 0047 also figures 3 – 6; 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Kim with the teachings of YAMADA because Kim teaches in at least paragraph 0010 a system with optimal preset white balance can be obtained during actual photographing thereby improving imaging in YAMADA.

Regarding claim 16, as mentioned above in the discussion of claim 10, YAMADA teaches all of the limitations of the parent claim.
Additionally, YAMADA teaches determining the brightness enhancement according to the distance on the distance (paragraphs 0004 – 0007, 0012 – 0013, 0035, 0050, 0068, 0074, 0083 – 0084, 0104 – 0120; determining the brightness enhancement according to the distance).

More specifically, Kim teaches wherein in determining the brightness enhancement degree for each of the at least one target area respectively corresponding to each of the at least one target area and the flashlight parameter of the mobile terminal, the processor (paragraphs 0046 – 0047 also figures 3 – 6) is further configured to:  obtaining an ambient light intensity based on an automatic exposure function of the imaging device, and determining a light intensity of the flash light based on a luminous 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Kim with the teachings of YAMADA because Kim teaches in at least paragraph 0010 a system with optimal preset white balance can be obtained during actual photographing thereby improving imaging in YAMADA.

Regarding claim 17, as mentioned above in the discussion of claim 15, YAMADA in view of Kim teach all of the limitations of the parent claim.  Additionally, Kim teaches wherein in determining the brightness enhancement degree according to the ratio, the processor is further configured to: determine the ratio as the brightness enhancement degree (paragraphs 0046 – 0047 also figures 3 – 6; determining the ratio as the brightness enhancement degree).


Regarding claim 18, as mentioned above in the discussion of claim 15, YAMADA in view of Kim teach all of the limitations of the parent claim.  Additionally, Kim teaches wherein in determining the brightness enhancement degree according to the ratio, the processor is further configured to: determine the brightness enhancement degree corresponding to the ratio according to a preset positive correlation function between the ratio and the brightness enhancement degree (paragraphs 0046 – 0047 also figures 3 – 6; determining the brightness enhancement degree corresponding to the ratio according to a preset positive correlation function between the ratio and the brightness enhancement degree).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Kim with the teachings of YAMADA because Kim teaches in at least paragraph 0010 a system with optimal preset white balance can be obtained during actual photographing thereby improving imaging in YAMADA.

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Usman Khan	
/USMAN A KHAN/Primary Examiner, Art Unit 2696
02/14/2022